Filed pursuant to Rule 424(b)(3) File No. 333-119338 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated November13, 2008 to Prospectus and Disclosure Document dated December3, 2007 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus and Disclosure Document of the Grant Park Futures Fund Limited Partnership dated December3, 2007, and should be read together therewith and along with any other supplements or amendments thereto. You should carefully consider the “Risk Factors” beginning on page12 of the Prospectus before you decide to invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The Commodity Futures Trading Commission has not passed upon the merits of participating in this pool nor has the Commodity Futures Trading Commission passed on the adequacy or accuracy of this Disclosure Document supplement. LIMITED PARTNERSHIP AGREEMENT This supplement revises and replaces the paragraph on page90 of the Prospectus under the heading “Limited Partnership Agreement – Redemptions, Distributions and Transfers – Transfers and Assignments” in its entirety as follows: A limited partner may transfer or assign his or her units in Grant Park upon 30 days’ prior written notice to the general partner and subject to approval by the general partner of the assignee.The general partner will provide approval when it is satisfied that the transfer complies with applicable laws and/or does not endanger Grant Park’s tax status as a partnership. 2
